TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2020



                                      NO. 03-19-00589-CV


                                 Samuel J. Burleson, Appellant

                                                v.

                       Ken Anderson and The State of Texas, Appellees




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on July 15, 2019. Having reviewed the

record, the Court holds that appellant has not prosecuted his appeal and did not comply with a

notice from the Clerk of this Court.     Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.